 Case 1:19-cr-00392-AMD Document 23 Filed 11/15/19 Page 1 of 1 PageID #: 106
                                                                                    1301 Avenue of the Americas, 40th Floor
                                                                                                New York, NY 10019-6022
                                                                                                        PHONE   212.999.5800
                                                                                                          FAX   212.999.5899
                                                                                                            www.wsgr.com




                                             November 15, 2019

VIA CM/ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


       Re:    United States v. Bo Mao, No. 1:19-cr-00392-AMD

Dear Judge Donnelly:

        We, together with Richard Roper of Thompson & Knight, LLP, represent the defendant in
the above-referenced case. After consultation with your Courtroom Deputy, we write to respectfully
request that the status conference recently moved by the Court to Wednesday, November 20, 2019 at
11:15 A.M. be rescheduled to the following day, Thursday, November 21, 2019 at 3:30 P.M. to
accommodate Mr. Roper’s schedule. We have consulted with the Government, and it consents to
this request.


                                                      Respectfully submitted,

                                                      WILSON SONSINI GOODRICH & ROSATI
                                                      Professional Corporation


                                                      s/ Morris J. Fodeman
                                                      Morris J. Fodeman
                                                      Michael S. Sommer


cc:    All counsel of Record (via CM/ECF)




          AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                   SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
